Per Curiam.

R.C. 4903.13 provides in pertinent part, that “[a] final order made by the public utilities commission shall be reversed, vacated, or modified by the supreme court on appeal, if, upon consideration of the record, such court is of the opinion that such order was unreasonable or unlawful.”
This court finds the July 27, 1983 order of appellee to be unreasonable, and we thus reverse in favor of appellant.
This court was faced with virtually identical certificate language in Stony's Trucking Co. v. Pub. Util. Comm. (1972), 32 Ohio St. 2d 139 [61 O.O.2d 388]. In interpreting such language, the court stated at 142:
“* * * the phrase ‘extra-heavy or special property requiring special loading equipment’ cannot possibly be defined from examination of the certificate alone. Definition can only be achieved through examination of the factors leading to the granting of the certificate by the Public Utilities Commission.”
Thus, when interpreting ambiguous certificate language, the history of the certificate is a major consideration. Accord Besl Corp. v. Pub. Util. Comm. (1976), 45 Ohio St. 2d 146 [74 O.O.2d 262].
In the case at bar, an examination of the circumstances surrounding the 1935 grant of the irregular certificate to appellant reveals the unreasonableness of the cease-and-desist order.. The only evidence presented to the commission at the 1935 hearing on appellant’s certificate application was the testimony of the then president and general manager of appellant, D. E. Edwards. The following testimony is particularly instructive as to appellant’s intent in its subsequent use of the certificate, if granted:
*228“Examiner George: This heavy material you propose to load is material that can’t be loaded by any other way than by derrick?
“* * * [Mr. Edwards]: By a derrick; they wouldn’t pay for us coming down there to do it if they could get somebody else in that territory to do it, see.
“Examiner George: Your hauling will be entirely limited to that which can’t be placed on an ordinary truck?
“* * * [Mr. Edwards]: Yes, on an ordinary truck; you know they wouldn’t pay us to do it if an ordinary man could do it, they would let him do it, — be a fifth of the price we could do it.”
This testimony remained unchallenged, and the certificate was granted shortly thereafter. Thus, it is apparent that the intent of the commission in 1935 was to authorize appellant to transport property of such a nature as to require either (1) special loading or unloading equipment, or (2) special transportation equipment.
At various other times during his testimony Edwards was asked to give examples of what his company would be hauling if the certificate were to be granted. His answers (which named certain items) are now relied upon by appellee as a basis for the instant order, in that appellant has since expanded its hauling business to include items not specifically mentioned at the 1935 hearing. Such a basis is unfounded. Edwards’ answers were merely examples of items contemplated at that time as being within the scope of a broader authority. Appellant was given authority to offer a particular service, not to confine itself to the hauling of a static list of items.
Appellee argues that Stony’s Trucking Co., supra and Best Corp., supra, are dispositive of this matter. In both cases the commission ruled against the certificate holder on similar facts, and was upheld by this court. These cases are readily distinguishable, however.
Stony’s Trucking Co., supra, stands only for the proposition that when the language of a certificate of public convenience and necessity is ambiguous, the commission may consider the circumstances surrounding the original grant. Id. at the syllabus. Although the language of the Stony’s certificate is almost identical to the instant certificate, the Stony’s opinion does not discuss any of the details of that certificate’s history.1 Hence, that case is not dispositive of what is important in the history of a certificate grant.
In Best Corp., supra, the certificate language was slightly different, but in that case the court expressly found an original contemplation of a specified list of items to be hauled.2 In the case at bar we find no such contemplation.
*229The evidence presented to the commission at the February 17,1983 hearing indicates that the property presently being hauled by appellant under authority of the disputed certificate is of such a nature as to require either (1) special loading or unloading equipment, or (2) special transportation equipment. We therefore find that the July 27, 1983 cease-and-desist order of the commission is unreasonable, and such order is hereby reversed.

Order reversed.

Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.
Celebrezze, C.J., and W. Brown, J., dissent.

 The only reference to the original granting of the certificate in Stony’s is found in the opinion at 142: “From an examination of the record we conclude that the Public Utilities Commission was warranted in its determination that the 1939 certificate did not authorize the tariff filed by appellant on January 14, 1971.”


 The Court in Best Corp., supra, stated at 149:
“The record herein establishes that when appellant’s certificate was originally issued in 1940, it contemplated the transportation of excavating machines, shovels, cranes, draglines, *229road paving equipment, and caterpillar tractors. * * * Therefore, it is our conclusion that the commission’s determination that appellant’s certificate did not authorize the hauling of iron and steel articles * * * is not unreasonable or unlawful, and is supported by the record.”